Claims 1-21 are pending examination.


Maintained Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-14 and 16-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ehlis et al. (US 2009/0196894; effective date August 6, 2009) in view of Zhao (WO 2009/120602; published 10/1/2009).

Applicant’s Invention
Applicant claims a composition comprising in a cosmetically acceptable medium, at least one continuous oil phase, containing a) at least one nonvolatile polar hydrocarbon oil, b) at least one lipophilic organic UV-screening agent, and c) 0.1-15% by weight hydrophobic silica aerogel particles and less than 5% non-volatile non-cyclic silicone oil.

Determination of the scope and the content of the prior art

(MPEP 2141.01)

Ehlis et al. teach sunscreen oil compositions comprising 10-15% octyldodecyl neopentanoate (component a), 1-10% sunscreens selected from bis-ethylhexyoxyphenol methoxyphenyl triazine and ethylhexyl methoxycinnamate (component b), 1-3% silica silylate (component c) (Example 4).  The main application field relates to artificial tanning compositions having enhanced SPF on skin to protect against UV light and electromagnetic radiation [0007].  Examples include a non-volatile non-cyclic silicon oil, phenyl trimethicone.  The amount of non-volatile oils range from 10-99% of the composition [0020].  Other non-volatile oils include isopropyl palmitate, isopropyl myristate and C12-15 alkyl benzoates [0022].  At least one non-volatile oil is present in the formulation in amounts of 1-60% of the composition [0024].  The hydrophobic silica compounds include Aerosil and Cab-0-Sil products obtained by surface modification with trimethylsilyl groups [0042-43].  One of the species Aerosil R812 has a specific surface area of 220 m2/g. Additional inorganic screening agents may be used in amounts of 1-99% [0096]; Table 1 and 2.  The particle size of the formulations range from 10 micrometers to 1 nm [0112].  The formulations are generally anhydrous, however systems were the water-containing phase and active ingredients are not in direct contact may be used [0070].  Ehlis et al. does not show a composition comprising less than 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Ehlis et al. teach hydrophobic silica aerosil particles, however, hydrophobic silica aerogel particles are not taught.  It is for this reason that Zhao et al. is joined.
Zhao et al. teach topical skin compositions comprising 1-20% by weight of a sebum absorption ingredient and 20-99% by weight of a volatile solvent (abstract).  The desired compositions include sunscreens having an SPF from 1 to 55 or more [0007].  The preferred silica silylate is a hydrophobic silica selected from Aerosil R 812, VM-2270 (an aerogel) and CAB-O-SIL TS 530 [0029].  


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Both Ehlis et al. and Zhao et al. relate to methods of enhancing SPF on skin to protect against UV rays and electromagnetic radiation.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art to .  

Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive. 
Applicant first argues that Ehlis teaches formulations that are concerned with coloring the skin rather than antisun formulations and Zhao teaches silica silylates as sebum absorption ingredients.  Therefore on page 5, paragraph 3 of the response Applicant concludes that persons of ordinary skill concerned with the problems of the claimed invention would not have been motivated to consider the teachings of Ehlis or Zhao.  The Examiner is not persuaded by this argument because Ehlis teaches methods of artificial tanning which include enhancing the SPF on skin to protect against 
Applicant further argues that Ehlis only teaches pyrogenic silicas not aerogel compositions produced by an entirely different process and demonstrate unexpected results, namely a higher level of screening efficiency.  The Examiner is not persuaded by this argument because both Ehlis and Zhao are drawn to cosmetic sunscreen compositions comprising silica silylates.  Additionally, applicant’s evidence is not persuasive because the data presented is to formulations comprising specific ingredients in specific amounts.  The present claims are not commensurate in scope with this data and encompass formulations which have not shown higher screening efficiencies.  
Applicant further argues factors addressed in the board decision on 2/8/2019.  The Examiner maintains the position of the boards finding that Ehlis in view of Zhao renders the claims prima facie obvious.


Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ehlis et al. (US 2009/0196894; effective date August 6, 2009) in view of Zhao (WO 2009/120602; published 10/1/2009).
Applicant’s Invention
Applicant claims a cosmetic process for caring for human keratin comprising applying the formulation.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Ehlis et al. are addressed above.   The main application field relates to artificial tanning compositions having enhanced SPF on skin to protect against UV light and electromagnetic radiation [0007]. The compositions are protective and prevent aging of the skin [0052].  Ehlis et al. claims a method of coloring skin or keratin fiber with the formulations (claim 1). Ehlis et al. does not exemplify a composition comprising less than 5% a non-volatile non-cyclic silicon oil.  However, Ehlis teaches that at least one non-volatile oil is present in the formulation in amounts of 1-60% of the composition.

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Ehlis et al. teach hydrophobic silica aerosil particles, however, hydrophobic silica aerogel particles are not taught.  It is for this reason that Zhao et al. is joined.
Zhao et al. teach topical skin compositions comprising 1-20% by weight of a sebum absorption ingredient and 20-99% by weight of a volatile solvent (abstract).  The desired compositions include sunscreens having an 
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Therefore it would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Ehlis et al. and Zhao et al. to formulate a composition with 0.1-15% by weight hydrophobic silica aerogel particles with a reasonable expectation of success.  One would have been motivated at the time of the invention to substitute known alternatives of hydrophobic silica silylate in formulations comprising sunscreens since Zhao teaches that hydrophobic silica aerogels and aerosils can be used interchangeably with sunscreens.  Therefore, a person of ordinary skill in the art would have combined the formulations with silica silylate aerogel with a reasonable expectation of success since Zhao teaches that the aerosol and aerogel compounds can be used interchangeably with sunscreens.  


Conclusion
No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DANIELLE D. SULLIVAN
Examiner
Art Unit 1617

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617